         Case 1:20-cv-01275-CKK Document 21 Filed 09/16/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 DAVID CODREA,
      Plaintiff,
      v.                                                  Civil Action No. 20-1275 (CKK)
 U.S. DEPARTMENT OF JUSTICE,
       Defendant.

                                             ORDER
                                       (September 16, 2021)

       In light of the parties’ [20] Stipulation of Dismissal with Prejudice pursuant to Fed. R. Civ.

P. 41(a)(1)(A)(ii), it is, this 16th day of September, 2021, hereby

       ORDERED that this case is DISMISSED with prejudice.

       SO ORDERED.

                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge
